Citation Nr: 1037758	
Decision Date: 10/06/10    Archive Date: 10/15/10

DOCKET NO.  07-38 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE


Entitlement to an initial rating in excess of 10 percent for 
asbestosis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K.A. Garner, Associate Counsel




INTRODUCTION

The Veteran served on active duty from February 1951 to February 
1955.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a December 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California, which granted service connection for asbestosis and 
assigned a 10 percent evaluation effective May 31, 2006.  

A review of the record reveals that the medical record must be 
further developed.  As such, the appeal is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will notify 
the Veteran if further action is required.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

REMAND

The Veteran asserts that the current rating of 10 percent is 
inadequate and should be increased to 30 percent.    

Service connection is currently in effect for asbestosis rated under 
Diagnostic Code 6833.  Under that Diagnostic Code, pulmonary function 
tests (PFTs), including forced vital Capacity (FVC) and Diffusion 
Capacity of the lung for Carbon Monoxide by the single breath method 
(DLCO (SB)) are used to determined the appropriate rating criteria.  
Post-bronchodilator studies are required when PFT's are done for 
disability evaluation purposes except when the results of pre-
bronchodilator pulmonary function tests are normal or when the 
examiner determines that post-bronchodilator studies should not be 
done an states why.  

Private PFTs dated in June 2003 are noted to be post-bronchodilator, 
but no DLCO findings were included.  Private May 2005 and April 2006 
PFTs don't indicate whether they were pre- or post-bronchodilator.  

In November 2006, the Veteran was afforded a VA examination, but PFTs 
did not include DLCO findings.  Additional VA PFTs were done in June 
2007 but it is was not indicated whether they were pre- or post-
bronchodilator.  In an August 2007 addendum, the examiner discussed 
the June 2007 PFTs and indicated that if post-bronchodilator values 
are still needed, have the Veteran go to VA for such testing and the 
order had been placed.  There is no indication that such additional 
PTF testing has been done.  As the required testing has yet to be 
completed, the case must be remanded for the additional testing.  
Furthermore, in a statement dated in August 2010, the Veteran's 
representative indicated that the Veteran's condition has worsened.  
As such, the claim for entitlement to an initial rating in excess of 
10 percent for asbestosis must be remanded for an examination.  

In light of the need to obtain a VA examination, any additional VA or 
private treatment records should be obtained and associated with the 
claim file.

Accordingly, the case is REMANDED for the following action:

1.	Contact the Veteran to request that he 
identify any pertinent private treatment 
records related to the claimed asbestosis 
condition.  Any necessary release forms 
should be obtained.  The RO should attempt 
to obtain all identified records.  In 
addition, the RO should obtain all VA 
treatment records dated from August 2007 to 
the present.  All such information, when 
obtained, should be made a part of the 
Veteran's claims folder.  If a negative 
response is obtained, it should be 
associated with the claims folder.

2.	Then, schedule the Veteran for the 
appropriate VA examination.  The claims 
folder must be made available to the 
examiner.  All indicated tests and studies, 
including pulmonary function tests with 
FEV-1, FEV-1/FVC, and Diffusion Capacity of 
the Lung for Carbon Monoxide (DLCO) 
results, should be accomplished and the 
findings reported in detail.  The examiner 
is also requested to determine the 
Veteran's maximum exercise capacity in 
terms of ml/kg/min oxygen consumption 
(specifically whether this is less than, or 
in excess of, 15 to 20 ml/kg/min oxygen 
consumption), to include documentation of 
any cardiorespiratory limitation.  The 
examiner is also requested to address 
whether the Veteran has any of the 
following manifestations which are 
associated with asbestosis: cor pulmonale; 
pulmonary hypertension; or a requirement of 
outpatient oxygen therapy.  If any testing 
cannot be completed, the examiner must 
document this fact and the reasons why.  A 
complete rationale must be provided for 
each opinion expressed.    

3.	When the development requested has been 
completed, the case should be reviewed on 
the basis of the additional evidence.  If 
the benefit sought is not granted, the 
Veteran and her representative should be 
furnished with a Supplemental Statement of 
the Case, and afforded a reasonable 
opportunity to respond before the record is 
returned to the Board for further review.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' Appeals 
or by the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate
 action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).



______________________________________________
K.J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals

- 2 -

